department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date cc p a cbs br1 gl-106119-99 uilc memorandum for houston district_counsel attn c reeves from michael r arner senior technician reviewer collection bankruptcy and summonses cc pa cbs br1 subject rra section sec_6325 williams case this responds to your email request for assistance on the above referenced matter issue whether a person who is not personally liable for a tax but who is challenging a lien on such person’s property can bring a refund_suit pursuant to 514_us_527 in light of the restructuring and reform act of rra amendment to i r c sec_6325 and sec_7426 giving persons not liable for the tax a new administrative and judicial remedy to contest the validity of tax_liens on their property conclusion in cases filed after date the effective date of rra sec_7426 is the exclusive remedy facts the typical facts would be that a notice_of_federal_tax_lien nftl encumbers property in which a person not liable for the tax has an interest and in order to sell the property such person pays the government the amount listed in the nftl discussion in williams the service filed nftls against a husband for his separate liabilities after he had transferred real_property to his wife in exchange for her assuming certain of his liabilities thereafter the wife attempted to sell the property and the service filed additional nftls including a lien in the wife’s name as nominee having discovered the tax_liens one week before closing and being threatened with suit from the puchaser if the sale did not go through on schedule the wife authorized disbursement of the sale proceeds to the service under protest in order to obtain a discharge of the tax_lien and accomplish the sale the wife then requested a refund alleging that she took the property free of the tax_lien against her husband as purchaser the service denied her claim on the ground that as a non-taxpayer she could not obtain a refund the court held that the wife could make an administrative claim_for_refund under the internal_revenue_code and could sue for a refund under u s c sec_1346 rejecting the service’s position that these provisions could only apply to the taxpayer against whom the tax is assessed the court held that sec_1346 does not limit a federal court’s jurisdiction to cases where only the taxpayer is claiming a refund the court noted that the government’s position would leave people in the wife’s position without a meaningful remedy since the wife could not bring a wrongful_levy action in the absence of a levy a quiet title action would not permit her to quickly sell the property and the government was not under any obligation to enter into a lien substitution agreement sec_6325 ie relief under sec_6325 is discretionary after the williams decision rra added sec_6325 and sec_7426 sec_6325 provides that an owner of property who is not the taxpayer may request a certificate of discharge of the federal_tax_lien on that property and the internal_revenue_service service shall issue such certificate if such owner takes one of the following payment options the first option is such owner deposits with the service an amount equal to the value of government’s interest in the property sec_6325 the second option is such owner furnishes to the service a bond in like amount sec_6325 b a ii sec_6325 provides that the service shall refund the deposit with interest or release the bond if the tax_liability can be satisfied from a different source or the value of the service’s lien interest is less than the amount previously determined sec_7426 provides that if a certificate of discharge is issued to such person under sec_6325 that person may within days after the day on which such certificate is issued bring a civil_action in federal district_court for a determination of the value on the government’s interest in the property the legislative_history does not discuss whether a williams suit could be filed after the enactment of sec_6325 and sec_7426 the legislative_history however does state that pursuant to the amendments the service would have no discretion to refuse to issue a certificate of discharge if this procedure is followed thus curing the defects in this remedy that the supreme court found in williams s rep no pincite in prior litigation the office_of_chief_counsel has advised the department of justice that in cases instituted after date the effective date of rra the government will take the position that third parties may no longer maintain a williams suit_for_refund in these circumstances sec_7426 is the exclusive judicial remedy the rational for this position is that sec_6325 fixes the defect that williams found with the discretionary certificate of discharge ie the issuance of a certificate of discharge is now mandatory also sec_7426 expressly provides that n o other action may be brought by such person for such a determination this would preclude a williams refund action if you have any further questions please call
